Citation Nr: 0433504	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right wrist injury, to include a scar.

2.  Entitlement to an evaluation in excess of 30 percent for 
right carpal tunnel syndrome (CTS).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from March to August 1984 
and from November 2002 to October 2003.  He also had 18 years 
of prior inactive service.

This appeal arose from an October 2003 rating decision of the 
New York, New York, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
the residuals of a right wrist injury, evaluated as 10 
percent disabling.  A rating action issued in November 2003, 
awarded service connection for right CTS, which was assigned 
a 10 percent disability.  This evaluation was increased to 30 
percent in April 2004.  

The veteran testified before the undersigned at a personal 
hearing conducted in Washington, DC in October 2004.  He 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2003).  


FINDINGS OF FACT

1.  The veteran's right wrist injury is manifested by 
limitation of motion, pain on movement, and a well-healed 
scar.

2.  The veteran's right carpal tunnel syndrome is manifested 
by some numbness, decreased grip, and mild sensory 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the right wrist injury residuals with scar have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002); 
38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.45, Diagnostic Codes 5214, 5215, 7804, 7805 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for right CTS have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5103(a), 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.45, Diagnostic 
Codes 8599-8515 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
increased evaluations for the residuals of a right wrist 
injury and CTS have been properly undertaken.  

The Board notes that the VCAA notice was sent in November 
2003, after the rating actions were issued, which technically 
violates the holding of Pelegrini v. Principi, ___Vet. App. 
___, No. 01-944 (Vet. App. Jan. 13, 2004); recon'd Pelegrini 
v. Principi 18 Vet. App 122 (2004), which requires that the 
notice must be sent prior to the rating action.  However, in 
light of the following, the Board finds that this error was 
not prejudicial to the appellant.  We find that the veteran 
was provided with adequate notice of what information and 
evidence VA was obligated to obtain and what information and 
evidence he should provide to VA.  He was sent a VCAA notice 
letter in November 2003, and he was provided with a statement 
of the case in April 2004, which included the laws and 
regulations pertaining to notice and assistance (38 C.F.R. 
§ 3.159).  He also had the opportunity to present his 
arguments before the undersigned at a personal hearing.  

It is also found that all relevant development has been 
undertaken in this case.  Treatment records have been 
obtained and associated with the claims file, and the veteran 
has been afforded a VA examination.  He had indicated in June 
2004 that he had no further records to present.  At his 
hearing, he stated that he had received treatment in 
September 2004; these records were obtained and are in the 
claims folder.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.

Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In cases of functional impairment, evaluations are to 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10 (2004).  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40 (2004).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2004).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2004).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A 10 percent evaluation is warranted for a superficial scar 
which is painful upon examination.  38 C.F.R. Part 4, 
Diagnostic Code 7804 (2004).  A scar may also be rated based 
on limitation of the affected part.  38 C.F.R. Part 4, 
Diagnostic Code 7805 (2004).

A 10 percent evaluation is warranted when dorsiflexion of the 
major extremity is less than 15 degrees or when palmar 
flexion is limited in line with the forearm.  38 C.F.R. Part 
4, Diagnostic Code 5215 (2004)  A 30 percent evaluation 
requires that there be favorable ankylosis of the wrist 
between 20 to 30 degrees of dorsiflexion.  38 C.F.R. Part 4, 
Diagnostic Code 5214 (2004).  

A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the major upper extremity.  A 50 percent 
evaluation requires severe incomplete paralysis.  38 C.F.R. 
Part 4, Diagnostic Code 8515 (2004).  

Factual Background

The veteran's service medical records showed that he had 
injured his right wrist in March 2003, when he struck his 
hand against a five-ton tractor trailer.  He had pain and 
difficulty grasping objects.  The diagnosis was right wrist 
ligamentous abnormality.  
In June 2003, the veteran underwent surgical correction of 
capsule adhesion.  In October 2003, it was noted that he had 
a surgical scar over the dorsum of the right wrist, with some 
tenderness.  He had decreased hand grip and decreased light 
touch and pinprick over the second, third, and fourth 
fingers.  He also had decreased flexion and extension of the 
wrist.  He was noted to have developed CTS after the surgery.  
His physician noted that the veteran had persistent right 
hand pain with weakness and paresthesias.  It was commented 
that the veteran would likely need surgery in the future for 
scaphoid non-union.  He was noted to be disabled with weak 
grip strength and pain.  

The veteran was afforded a VA examination in January 2004.  
The veteran stated that he often used a splint, although he 
was not using one at the time of the examination.  He 
displayed limited flexion to 30 degrees with pain; he had 
pain with flexion and extension at greater than 25 degrees.  
Repetitive motion also caused pain.  There was mild edema 
over the scar.   Right wrist dorsiflexion was from 0 to 45 
degrees (left was 0 to 70 degrees); palmar flexion was 0 to 
30 degrees (left was 0 to 80 degrees); radial deviation was 0 
to 20 degrees (left was 0 to 20 degrees); and ulnar deviation 
was 0 to 45 degrees (left was 0 to 45 degrees).  An x-ray 
showed status post metallic internal fixation projecting over 
the scaphoid.  There was no evidence of acute fracture or 
dislocation identified.

The peripheral nerves examination noted the veteran's 
complaints of numbness of the dorsum of the right hand, which 
was aggravated by touch.  He stated that it was difficult to 
use his hand, that his grip would get progressively weaker 
with use.  The objective examination noted a slight decrease 
in bulk of the right phenar eminence and mild weakness of the 
right oppenens with discomfort as he attempted to maintain 
position.  The abductor and adductor polysis were normal.  
There was slight limitation of interosseous function on the 
right.  He also displayed mild decreased weakness of right 
grip.  There was definite decreased temperature sensation of 
the dorsum of the right hand and non-specific loss of 
sensation over the phenar eminence.  The EMG showed moderate 
bilateral median nerve focal neuropathy at the wrist level; 
very mild sensory neuropathy of the nerves of both upper 
extremities; and no evidence of radiculopathy, plexopathy or 
neuropathy in the nerves and muscles tested.  The diagnoses 
were right hand weakness not consistent with specific 
peripheral nerve injury, possibly related to restriction due 
to tendon injury; and right CTS with moderate impairment.

The veteran's scar showed minimal adherence, a smooth 
texture, no scar skin covering loss, minimal elevation, and 
no underlying tissue damage.  The diagnosis was healed post-
operative scar.  

A March 2004 record from Walter Reed showed the following 
ranges of motion:  extension/flexion of 40/25 degrees; 
radial/ulnar deviation of 20/25 degrees, and 
pronation/supination of 60/70 degrees.  There was a well 
healed dorsal scar.  It was noted that he had sensory radial 
nerve deficit secondary to a scaphoid scar.  There was no 
evidence of CTS.

Physical therapy records from August and September 2004 
showed slight decrease in grip strength with normal reflexes 
of the upper extremity.  There was slightly decreased 
sensation of the dorsum of the hand.  On In September, 
flexion was to 20 degrees and extension was to 35 degrees.  
Two days later, he had moderate to severe limitation of wrist 
flexion and extension (15 degrees both ways).  He had pain 
and tenderness at the dorsal surface of the wrist at the 
radio-ulnar area with flexion and extension.  There was 
decreased sensation at the dorsal surface between the second 
and third metacarpal joint.  There was also a well healed 
vertical scar over the dorsal side of the wrist.

The veteran testified before the undersigned at a personal 
hearing in October 2004.  He stated that he was still 
experiencing a lot of pain.  He stated that his wrist was 
weak and that he could not bend it.  He noted excess fatigue 
whenever he tried to write.  He stated this his wrist had 
limited his duties as a corrections officer.  

Analysis

After carefully reviewing the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected right wrist injury is not warranted.  It is further 
found that an evaluation in excess of 30 percent for the CTS 
is also not warranted.
In regard to the right wrist injury residuals, it is noted 
that the veteran does have a scar over the dorsum over the 
wrist.  However, it is determined that this scar will be 
evaluated as part of the injury, considering its effect upon 
the affected body part.  That is, a separate evaluation will 
not be assigned since there is no indication that the scar is 
painful on objective examination.  The evidence of record has 
demonstrated that this scar is well healed.  Therefore, the 
Board will makes its decision concerning the wrist based upon 
the limitation of function of the wrist itself.  According to 
Diagnostic Code 5215, a 10 percent evaluation is justified if 
dorsiflexion is limited to 15 degrees or if palmar flexion is 
in line with the forearm.  A 30 percent evaluation under 
Diagnostic Code 5214 requires favorable ankylosis of the 
wrist in 20 to 30 degrees of dorsiflexion.  While the veteran 
does have limited flexion and extension, there is no 
objective evidence that the wrist is ankylosed between 20 and 
30 degrees of dorsiflexion.  Therefore, there is no evidence 
of record that would warrant the assignment of a 30 percent 
evaluation pursuant to Diagnostic Code 5214.  The veteran has 
complained of pain and fatigue on use of the right wrist.  
However, the Board finds that the 10 percent evaluation 
currently assigned adequately compensates the veteran for 
these complaints, particularly in light of the degree of use 
and movement still present.

In regard to the service-connected CTS, the Board finds that 
an evaluation of 50 percent under Diagnostic Code 8515 is not 
warranted.  The evidence of record does not demonstrate that 
the veteran currently suffers from severe incomplete 
paralysis of major upper extremity.  Upon VA examination in 
January 2004, the examiner commented that this disorder had 
caused a moderate degree of impairment.  A March 2004 
treatment record found no evidence of CTS at all.  In light 
of this evidence, it cannot be found that the veteran's CTS 
is severe in nature.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claims for an evaluation in excess 
of 10 percent for the right wrist injury residuals or for an 
evaluation in excess of 30 percent for the CTS.




ORDER

An evaluation in excess of 10 percent for the residuals of a 
right wrist injury with a scar is denied.

An evaluation in excess of 30 percent for right CTS is 
denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



